Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 2/2/2021 has been entered. Amendment of claims 1, 2, 6, 9-10, 13, 28 is acknowledged. Claims 31 and 44 have been cancelled. 
	The objections to claims 1-2, 6, 9 and 13 are withdrawn in view of Applicant's claim amendments. 
	The 112(b) rejections of claims 1-2, 6, 9-10, 12-14, 18, 22, 28 and 32 and the 103 rejections are withdrawn in view of Applicant's claim amendments. 
	The remaining objections to claims 1, 18, 28, 30 and 32 and the 112(b) and 112(d) rejections of claims 6 and 33-34 are withdrawn due to entry of the following Examiner's amendment. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Agent Andrew D. Presley on 5/3/2021.


Claim 1. A method for producing a fermentation product from biomass, wherein the biomass comprises polysaccharide and lignin, the method comprising:
(i)    providing a pre-treatment mixture comprising the biomass at a concentration of at least about 5% w/w and less than about 50% w/w, an ionic liquid at a concentration of between about 5% w/w and about 25% w/w, and water, wherein the ionic liquid and biomass are present in the pre-treatment mixture at a mass ratio Rm/i of from about 0.2 to about 5, and wherein the ionic liquid is selected from the group consisting of cholinium lysinate, cholinium aspartate, and a combination thereof;
(ii)    maintaining the mixture under pre-treatment conditions sufficient to dissolve at least a portion of the polysaccharide present in the biomass, wherein the pre-treatment conditions comprise a temperature of at least about 100 °C and less than about 200 °C for a duration of at least about 0.5 h, thereby forming a pre-treated biomass slurry;
(iiia) combining a portion of the pre-treated biomass slurry with a glycoside hydrolase and a hydrolysate seed batch comprising a sugar and water, wherein the sugar is at a concentration of at least 70% w/w in the hydrolysate seed batch:
(iiib) maintaining the mixture formed in step (iiia) under conditions sufficient to hydrolyze at least a portion of the polysaccharide present in the pre-treated biomass slurry, thereby forming a mixture comprising hydrolyzed polysaccharide;
(iiic) adding to the mixture formed in step (iiib) an additional portion of the pretreated biomass slurry and maintaining the mixture under conditions sufficient to 
(iiid) repeating step (iiic) 1 to 100 times; and
(iv) fermenting the mixture formed in step (iiid) with a fermentation microorganism under conditions suitable to produce the fermentation product,
wherein at least 70% of glucan and/or xylan present in the biomass is converted into the fermentation product.
Claim 6. The method of claim 1, wherein the pre-treatment mixture comprises the biomass at a concentration of at least about 30% w/w and less than about 50% w/w. 
Claim 18. The method of claim 1, wherein the fermentation product is selected from the group consisting of methanol, ethanol, isopropanol, butanol, isopentenol and bisabolene.
Claim 28. The method of claim 1, wherein step (iii) and/or step (iv) comprises more than 50%, 90%, 95% or 99% of the ionic liquid in the mixtures of steps (i)-(ii).
Rejoin claims 30, 32-35, 39 and 41.
Claim 30. A method of producing a polysaccharide hydrolysate from biomass, wherein the biomass comprises polysaccharide and lignin, the method comprising:
(i)    providing a slurry comprising pre-treated biomass at a concentration of at least about 5% w/w and less than about 50% w/w, an ionic liquid or mixture of ionic liquids at a concentration of between about 5% w/w and about 25% w/w, and water, wherein the ionic liquid and biomass are present in the pre-treated slurry at a mass ratio Rm/i of from about 0.2 to about 5, and wherein the ionic liquid is selected from the group consisting of cholinium lysinate, cholinium aspartate, and a combination thereof;

(iii) maintaining the mixture formed in step (ii) under conditions sufficient to hydrolyze the polysaccharide present in the portion of the pre-treated biomass slurry, thereby forming a mixture comprising a hydrolyzed polysaccharide;
(iv) adding to the mixture formed in step (iii) an additional portion of the pre-treated biomass slurry of step (i), and maintaining the mixture under conditions sufficient to hydrolyze the polysaccharide present in the additional portion of the pre-treated biomass slurry; and
(v) repeating the step of (iv) 1 to 100 times,
wherein at least 70% of glucan and/or xylan present in the biomass is converted into a monosaccharide.
Claim 32. The method of claim 1, wherein the conditions sufficient to hydrolyze at least a portion of the polysaccharide present in the pre-treated biomass slurry of step (iii) are maintained for at least 2 days.
Claim 33.  The method of claim 30, wherein the portion of the pretreated biomass slurry of step (ii) is introduced at a rate of from at least 2 grams per day to about 20 grams per day per 30 milliliters of the mixture comprising the glycoside hydrolase and hydrolysate seed batch.
Claim 34.  The method of claim 30, wherein the additional portion of the pre-treated biomass slurry of step (iv) is added at a rate of from at least 2 grams per day to about 20 grams per day per 30 milliliters of the mixture formed in step (iii).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instantly claimed invention is distinguished from the closest prior art, Balensiefer (AU2008208870B2), because Balensiefer does not teach or suggest combining a portion of the pre-treated biomass slurry with a glycoside hydrolase and a hydrolysate seed batch comprising a sugar and water. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 6, 9-10, 12-14, 18, 22, 28, 30, 32-35, 39 and 41 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657